Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, file 06/24/2021, with respect to claims 1-6, 10-16 have been fully considered and are persuasive.  The 35 USC 103 of claims 1-6, 10-16 has been withdrawn. 
However Applicant's arguments on claim 23 have been fully considered, but they are not persuasive. Claim 23 is not indicate about the claim limitation “the first retaining ring having a center of mass located substantially distally axially from a point of contact with the first end ring, the second end region having a second end ring retained by a second retaining ring adapted there around, the second retaining ring having a center of mass located substantially distally axially from a point of contact with the second end ring”. Examiner keep still reject the claim 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US PG Pub 2006/0066169) in view of Landin et al. (6,191,510), Sivasubramaniam et al.  (US PG Pub 2005/0162025), Saari (US PG Pub 20160190878) .
As to independent claim 23, Daugherty et al. teaches a high speed induction machine (paragraph [0004]) comprising: a stator (32) formed of a first plurality of laminations (30), wherein the stator (32) has a winding comprising a coil (36) adapted about the stator (32); and a rotor (40) adapted within the stator (32), the rotor (40) comprising: a rotor core (44) formed of a second plurality of laminations (42), the second plurality of laminations (42) formed of high strength steel (paragraph [0036]) and sandwiched between a first end region (see annotated figure 2) including at least one first peripheral second lamination (46) and a second end region (see annotated figure 2) including at least one second peripheral second lamination (46), the first and second peripheral second laminations (46) having a thickness (as shown In figure 2, the thickness is different to the stator and rotor laminations (30, 42)), the thickness of the (46, end lamination (rings)) greater than the second thickness (rotor lamination (42), as shown in figure 2) and 5a rotor (40) adapted within the stator (32) as shown in figure 2.
However Daugherty et al. teaches the claimed limitation as discussed above except each of the first plurality of laminations having a thickness of less than approximately 0.01 inch, wherein the stator has a winding comprising a coil adapted about the stator, the coil formed of Litz wire,  the stator comprising a single radial ventilation duct adapted at a substantial axial mid-point of the stator to cause the high speed induction machine to be cooled via reverse ventilation to be received via the single radial ventilation duct, and a plurality of axial slots each formed by a pair of a plurality of internal radial stator teeth, wherein each of the plurality of axial slots is to 
Landin et al., in the same field of endeavor of electric machine, teaches laminations of the stator and laminations of the rotor can vary of thickness and has a 
Sivasubramaniam et al., in the same field of endeavor of electric machine, teaches the coil formed of Litz wire (paragraph [0008, [0011-0012]), for the advantageous benefit of improving armature winding.
Saari teaches  the stator comprising a single radial ventilation duct (50) adapted at a substantial axial mid-point of the stator (20) to cause the high speed induction machine to be cooled via reverse ventilation to be received via the single radial ventilation duct (50) , and a plurality of axial slots (34) each formed by a pair of a plurality of internal radial stator teeth (see figure 2), wherein the stator (20) comprises a single radial ventilation duct (50) adapted at a substantial axial mid-point of the stator (20)  to enable the high speed induction machine to be cooled via reverse ventilation to be received via the single radial ventilation duct (50), wherein the reverse ventilation is to circulate from the substantial axial mid-point of the stator (20) to a first peripheral axial portion (22a) of the stator (20) and a second peripheral axial portion (22b) of the stator (20 ) as shown in figures 1 and 2, for the advantageous benefit of enabling both radial and axial cooling of the stator core while reducing pressure losses within the cooling flow path.
Gomes de Lima teaches the stator (10) wherein each of the plurality of axial slots (12) is to receive a first coil portion (13) and a second coil portion (14) of the winding and provide a first axial channel (see annotated figure 2) substantially adjacent an air gap (see annotated figure 2) between the stator and the rotor (ROTOR)  for cooling air flow and a second axial channel (20) adapted between the first coil portion (13) and the 

    PNG
    media_image1.png
    633
    515
    media_image1.png
    Greyscale

Nakamura et al., in the same field of endeavor of electric machine, teaches a first end region (see annotated figure 1) and a second end region (see annotated figure 1) and including at least one first peripheral lamination (22) and at least one second peripheral lamination(22)  having a third thickness, the third thickness greater than the second thickness (sheet 16), the first end region (see annotated figure 1) having a first 4end ring (24) retained by a first retaining ring adapted therearound, the second end region (see annotated figure 1) having a second end ring (24) retained by a second retaining ring adapted therearound shown in figure 1, for the advantageous benefit of preventing an end ring from being deformed at high-speed rotation.

    PNG
    media_image2.png
    607
    752
    media_image2.png
    Greyscale

Hirofymi et al. teaches the first retaining ring (732) having a center of mass located substantially distally axially from a point of contact with the first end ring (see annotated figure 4), the second end region having a second end ring (see figure 5) retained by a second retaining ring (see figure 5) adapted there around as shown in figures 1, 4 and 5, for the advantageous benefit of preventing short circuit ring by a centrifugal force.
Freiburghouse teaches a grooved surface (3’) comprising a plurality of individual circumferential grooves (3’) adapted about a circumference of the rotor core (2’99), to reduce loss for the advantageous benefit of providing not collect dirt and efficiency ventilation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Daugherty et al.  by using each of the first plurality of laminations having a thickness of less than approximately 0.01 inch, wherein the stator has a winding comprising a coil adapted about the stator, the coil formed of Litz wire,  the stator comprising a single radial .
Allowable Subject Matter
Claims 1-6, 10-16 allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/ Primary Examiner, Art Unit 2834 
August 12, 2021